     Case 1:16-cr-00203-KD-B Document 60 Filed 09/11/20 Page 1 of 1                  PageID #: 224


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

JHORDIS DESHON WOODS,                               )
    Petitioner,                                     )
                                                    )
v.                                                  )        CRIMINAL ACTION 1:16-00203-KD-B
                                                    )          CIVIL ACTION: 1:19-00219-KD-B
UNITED STATES OF AMERICA,                           )
     Respondent.                                    )

                                             JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED as time-barred; Judgment is entered in favor of Respondent

(United States of America) and against Petitioner (Jhordis Deshon Woods); Woods is not entitled to

issuance of a Certificate of Appealability; and Woods is not permitted to appeal in forma pauperis.

       DONE and ORDERED this the 11th day of September 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
